DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2019/0102291), hereinafter referred to as Zhou in view of Hwang et al. (US 2017/0192902), hereinafter referred to as Hwang.

Referring to claim 1, Zhou teaches, as claimed, a data processing system, comprising: a host; and a memory system suitable for outputting map information to the host (see fig. 1; page 1, ¶5, 7-9; and ¶7, lines 7-8); wherein the host is suitable for performing a mapping operation based on the map information (i.e.-perform queries to get physical address mapped to the logical address based on the mapping table, page 2, ¶23, 
However, Zhou does not teach wherein the response signal including changed map information which is changed after the map information is outputted and outputs the response signal to the host. 
	On the other hand, Hwang discloses a storage method and system configured to send an updated/changed map information to a host (page 4, ¶66 and page 5, ¶70).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Zhou so that the response signal including changed map information which is 

As to claim 2, the modified Zhou in view of Hwang teaches the data processing system of claim 1, wherein the changed map information includes map information which is changed according to a background operation (see Hwang, page 3, ¶53, lines 5-10). 
 
As to claim 4, the modified Zhou teaches the data processing system of claim 1, wherein the host includes a memory storing the map information (page 2, ¶25, lines 15-22). 
 
As to claim 5, the modified Zhou in view of Hwang teaches the data processing system of claim 4, wherein the host updates the map information that is stored in the memory based on the changed map information in the response signal (see Hwang, page 8, ¶114).
 
As to claim 6, the modified Zhou teaches the data processing system of claim 4, wherein, when the map information in the memory includes map information for a logical address 
 
As to claim 7, the modified Zhou teaches the data processing system of claim 1, wherein the mapping operation includes searching for the physical address corresponding to a logical address for a read command (page 5, ¶46, lines 3-5).
 
Referring to claims 8, 9 and 11-17, the claims are substantially the same as claims 1-7, hence the rejection of claims 1-7 is applied accordingly.

Referring to claim 18, the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not deemed to be persuasive. 

Applicants argued:
…ZHOU does not disclose sending mapping information including both a logical address and a physical address, to the host.
The Examiner disagrees with the above statement. Zhou discloses sending mapping table that includes LBA and PBA. Please see page 2, ¶25, lines 15-20 and see ¶23)

Applicants argued:
…ZHOU fails to teach at least that a memory system generates a response signal in response to a command for a background operation including garbage collection, wear-leveling or read re-claim, the response signal including changed map information which is changed after map information is outputted and outputs the response signal to a host, as recited in claim 1.
The Examiner disagrees with the above statement. Zhou teaches generating a completion signal/status after executing a command (please see page 2, ¶25, lines 3-7; page 3, ¶35, lines 10-12; and ¶36), for a background operation including garbage collection or wear-leveling (page 2, ¶22, lines 1-4 and 16-18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184